Citation Nr: 0534570	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  95-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sleep apnea, from April 20, 1991 to October 6, 1996.  

2.  Entitlement to an initial rating in excess of 50 percent 
for sleep apnea, since October 7, 1996.  

3.  Entitlement to an effective date earlier than 
October 7, 1996, for the assignment of a 50 percent rating 
for service-connected sleep apnea.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
March 1960 and again from June 1985 to April 1991.  This 
matter comes from rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 1997, the veteran testified at a VA Central Office 
hearing conducted by a Veterans Law Judge (formerly Member of 
the Board) in Washington, DC.  That hearing transcript is of 
record in the claims folder.  The Board remanded the case for 
further development in July 1997.  

In December 2003, the veteran testified at a Travel Board 
hearing before one of the undersigned Veterans Law Judge.  
That hearing transcript is also of record in the claims 
folder.  The Board again remanded the case for further 
development in July 2004.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed and obtained.   

2.  From April 20, 1991 to October  6, 1996, the veteran's 
sleep apnea ( rated by analogy to narcolepsy) was productive 
of, on average, 5 to 8 minor seizures weekly; 9 to  10 minor 
seizures per week were not shown.  

3.  Since October 7, 1996, the veteran's sleep apnea required 
the use of a CPAP machine; chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or a required 
tracheostomy has not been shown.  

4.  Effective October 7, 1996, the scheduler criteria for the 
respiratory system was amended to include sleep apnea.  

5.  Effective October 7, 1996, the veteran's sleep apnea was 
increased to 50 percent, the date of the liberalizing 
regulation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, and no 
more, for sleep apnea, from April 20, 1991 to 
October 6, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Codes 8108, 8911 (1996).  

2.  The criteria for a rating in excess of 50 percent for 
sleep apnea, since October 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6847 (1997, 2005).  

3.  An effective date earlier than October 7, 1996, for the 
assignment of a 50 percent rating for sleep apnea is not 
warranted.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
.§§ 3.114, 3.400(p) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent a letter to the veteran in 
July 2004 which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show to establish earlier effective 
date and increased rating claims.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished here, 
as the claim was pursued prior to the implementation of the 
VCAA.  Content complying notice was eventually accomplished, 
together with proper subsequent VA process.  The Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  He testified at a personal 
hearing before the RO, Central Office hearing, and finally, 
at a Travel Board hearing before the undersigned in 
December 2003.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Rating

Service connection was established for sleep apnea (rated as 
narcolepsy) by rating decision of August 1993.  A 10 percent 
evaluation was assigned, effective from April 1991.  By 
rating decision of July 1998, sleep apnea, previously rated 
under Diagnostic Codes 8108-8911, as narcolepsy, a sleep 
disorder, was reassigned a new rating code 6874, sleep apnea, 
and granted a 50 percent rating under this diagnostic code, 
effective October 7, 1996.  The 50 percent rating under sleep 
apnea (DC 6874) has been in effect since this date.  This is 
an initial rating from the grant of service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

a.  Prior to October 7, 1996

The veteran's sleep disorder, sleep apnea, was previously 
rated as narcolepsy, effective from the grant of service 
connection by rating decision of August 1993.  It was rated 
under DC 8108, which specifies narcolepsy is to be rated as 
epilepsy, petit mal.  Epilepsy, petit mal, rated under DC 
8911, is the rating criteria for minor seizures.  A confirmed 
diagnosis of epilepsy with a history of seizures, warrants a 
10 percent rating.  A 20 percent rating is warranted for at 
least 2 minor seizures in the last 6 months.  A 40 percent 
rating requires an average of a least 5 to 8 minor seizures 
weekly.  A 60 percent rating requires an average of 9 to 
10 minor seizures per week.  An 80 percent rating requires an 
average of at least more than 10 minor seizures weekly.  Note 
(1):  When continuous medication is shown necessary for the 
control of epilepsy, the minimum rating will be 10 percent.  
The evidence shows that the veteran was diagnosed with sleep 
apnea since service, and a 10 percent rating was assigned.  

After scrutinizing the evidence, which consists of VA 
examination reports of June 1991, July 1995, and March 1996, 
VA treatment records dated from February 7, 1994 to 
October 1, 1996, private medical records from the Sleep 
Disorders Center of the Medical College of Pennsylvania in 
March and April 1994, and a personal hearing before the 
hearing officer at the RO in November 1995, it is the Board's 
conclusion that the veteran's symptoms were most consistent 
with the schedular criteria for a 40 percent rating from 
April 20, 1991 to October 6, 1996, when rating this condition 
by analogy to petit mal seizures.  

In this regard, the evidence shows the presence of sleep 
apnea diagnosed by history on VA examination in June 1991.  
In March 1994, at the Medical College of Pennsylvania, a 
Multiple Sleep Latency Test (MSLT) Report showed that the 
results were consistent with normal daytime alertness.  In 
April 1994, he had sleep study follow-ups that indicated, in 
pertinent part, that the recording was remarkable for the 
respiratory events and the consequent sleep disruption.  The 
recordings were consistent with very severe obstructive sleep 
apnea.  At that time, on a second day, a nasal CPAP treatment 
trial was performed, which was significant in improving the 
veteran's respiratory parameters in sleep.  He continued to 
have significant central apnea, but stable oxygenation on 
these settings.  In February 1994, he stated that he had 
4 to 6 awakenings per night.  In August 1994, he related 3 to 
4 awakenings a night and sometimes, none at all.  In 
December 1994, he related 1 to 2 awakenings per night.  In 
January 1995, he indicated that he slept four hours at a time 
without awakening.  

A personal hearing before a hearing officer at the RO was 
held in November 1995.  The veteran testified that he was 
prescribed a CPAP to wear on a nightly basis and if he did 
not wear it during his sleep, he suffered from chronic 
fatigue symptoms and shortness of breath.  

VA outpatient treatment reports during this period showed 
that there were periods of chronic fatigue, shortness of 
breath on exertion, and awakenings three to four times per 
night; however, the evidence also showed at that time that he 
was feeling more refreshed after sleeping with his CPAP, and 
that the CPAP therapy had been effective in relieving the 
symptoms of sleep apnea.  March 1996 and July 1996 VA 
examinations both provided no pertinent physical examination 
to report but diagnosed obstructive sleep apnea.  

Although the veteran's disability is clearly sleep apnea, 
this disability was not reflected in a schedular diagnostic 
rating from April 20, 1991 to October 6, 1996.  Narcolepsy, a 
sleep disorder, was the rating by analogy.  When an unlisted 
condition is encountered, it is permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.30.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of sleep apnea, which has a 
confirmed diagnosis by sleep studies.  Evidence of at least 
5 to 8 minor seizures per weekly warrants 40 percent.  Since 
this is the closest diagnostic code in effect at that time, 
and the veteran has ranged from one to no awakenings per 
night to 4 to 6 awakenings per night, this seems to be most 
analogous to no more than what would be 5 to 8 seizures a 
week, sufficient to warrant a 40 percent rating.  Under the 
aforementioned diagnostic code, the veteran has not exhibited 
findings sufficient to warrant 9 to 10 minor seizures per 
week, sufficient to warrant a 60 percent rating for the 
period from April 20, 1991 to October 6, 1996, for sleep 
apnea.  Although the veteran was not actually having seizures 
during this period, when averaged, his nightly awakenings, 
which ranged from a low of zero to a high of 6, would warrant 
no more than 5 to 8 minor seizures per week.  

Since the veteran has not met any of the criteria that would 
warrant a rating in excess of 40 percent on a schedular 
basis, in exceptional cases where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his sleep apnea.  Neither does the record 
reflect marked interference with employment due to the 
disability.  He has submitted no evidence of any type of 
employment that would have been affected because of his sleep 
apnea during this period.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

Based on the foregoing, 40 percent, and no more, 
appropriately reflects the level of disability exhibited by 
his impairment from April 20, 1991 to October 6, 1996.  
Therefore, a rating in excess of the 40 percent is not 
warranted.  


b.  Since October 1996

During the pendency of this appeal, effective 
October 7, 1996, VA amended the scheduler criteria for rating 
respiratory conditions, including Diagnostic Code 6874, for 
sleep apnea.  A noncompensable rating is assigned for an 
asymptomatic condition, but with documented sleep disorder 
breathing.  In order to warrant a 30 percent rating, there 
must be symptoms of persistent daytime hypersomnolence.  The 
assignment of a 50 percent rating requires the use of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine.  A 100 percent rating is warranted 
when there is chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or if a tracheostomy is required.  
See 38 C.F.R. § 4.97, Diagnostic Code 6847.  

Since October 7, 1996, the veteran's service-connected sleep 
apnea supports a 50 percent rating, but no more.  The 
evidence of record, includes VA outpatient treatment records 
from February 1997 to October 1997, VA examination reports 
dated March 1998, May 2000, and March 2002, Central Office 
hearing in June 1997 and a Travel Board hearing of 
December 2003.  These records, which show that the veteran 
has been consistently using a CPAP machine 4 to 6 hours per 
night, and suffers from chronic fatigue as a result of sleep 
apnea, do not show that the veteran has chronic respiratory 
failure, with carbon dioxide retention or cor pulmonale, or 
the requirement of a tracheostomy, necessary for an increased 
rating.  

The veteran did testify at his Central Office hearing in 
June 1997 and his Travel Board hearing in December 2003, that 
he believed that his sleep apnea presented an unusual and 
exceptional disability picture, warranting an extraschedular 
rating.  That is not shown by the medical record or his 
testimony.  Although he relates that he constantly awakens 
throughout the night, he is able to wear his CPAP at least 
4 hours per night.  During his Travel Board hearing in 
December 2003, he stated that he tried to work part time 
approximately 2 to 3 times per week, a few hours per day.  He 
related that he was self employed, he could not work full 
time, and had not worked since 1991.  However, during his 
Central Office hearing in June 1997, he claimed to be working 
close to 40 hours per week for an attorney.  Moreover, he has 
not been hospitalized for treatment of his sleep apnea.  
There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral for consideration of an 
extraschedular rating.  

Based on the foregoing, the veteran's assigned 50 percent 
rating from since October 7, 1996, appropriately reflects the 
level of disability exhibited by his impairment.  Therefore, 
a rating in excess of the presently assigned 50 percent 
during this period is not warranted.  


III  Effective Date


The veteran and his representative contend, in essence, that 
an effective date earlier than October 17, 1996 for the 
assignment of a 50 percent rating for sleep apnea is 
warranted in this case.  He states that his sleep apnea is 
essentially the same as it was upon his separation from 
service and that he should have been rated 50 percent for 
this disorder since that time.  Additionally, he maintains 
that his sleep apnea was rated analogous to narcolepsy and 
that as he does not have seizures, it was more appropriately 
rated as it is now  rated, as sleep apnea.  Since he believes 
it should have always been rated at 50 percent, it should be 
rated under DC 6847 prior to October 16, 1996.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  These 
provide, in pertinent part, that where compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  

In the instant claim, the veteran was granted service 
connection for sleep apnea by rating decision of August 1993.  
At that time, there was no available rating for sleep apnea.  
When an unlisted condition is encountered, it is permissible 
to rate the condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  After reviewing the diagnostic 
codes, sleep apnea, a sleeping disorder, was most analogous 
to narcolepsy, another sleeping disorder.  Narcolepsy is 
rated as petit mal epilepsy.  When rated under that 
diagnostic code, the veteran warranted no more than 
10 percent, which confirms the diagnosis of the disorder.  

Effective October 7, 1996, VA amended the scheduler criteria 
for rating respiratory disorders, to include DC 6847, 
implemented as a diagnostic code for sleep apnea.  Prior to 
October 7, 1996, a diagnostic code did not exist for sleep 
apnea.  The amended code may only be applied as of its 
effective date.  See  38 U.S.C.A. 5110(g); 38 C.F.R. §§ 
3.114, 3.400 (p) (2005); VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Based on the foregoing, an effective date prior to 
October 7, 1996 for the assignment of a 50 percent rating is 
not warranted in this claim.  


ORDER

An initial rating of 40 percent, and no more, for sleep 
apnea, from April 20, 1991 to October 6, 1996, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  .  

An increased rating in excess of 50 percent for sleep apnea, 
since October 7, 1996, is denied.  

An effective date earlier than October 7, 1996, for the 
assignment of a 50 percent rating for sleep apnea is denied.  





			
      THOMAS J. DANNAHER	DAVID C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


